Exhibit 5.1 WENDY E.MILLER,ESQ. January 16, 2009 United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C.20549 Re: Rider Explorations, Inc. Dear Sir or Madam: I have acted as special counsel for Rider Explorations, Inc., a Nevada corporation (the "Company"), in connection with the preparation of the registration statement on Form S1 Amendment 1 (the "Registration Statement"), dated December 1, 2008, with the Securities and Exchange Commission (the "Commission") pursuant to the Securities Act of 1933, as amended (the "Act"), relating to the offering of up to 640,000 shares of the Company’s common stock to be sold by selling shareholders (the "Common Stock"). Such shares are to be issued under the Registration Statement, and the related Prospectus to be filed with the Commission. The details of the offering are described in the Registration Statement on Form S1. I have examined instruments, documents and records, which I deemed relevant and necessary for the basis of my opinion hereinafter expressed. I have done so in light of Nevada Revised Statutes Chapters 78 and 90, all applicable provisions of the Nevada constitution and reported judicial decisions interpreting those laws. In such examination, I have assumed the following: (a) the authenticity of original documents and the genuineness of all signatures; (b) the conformity to the originals of all documents submitted to me as copies; and (c) the truth, accuracy and completeness of the information, representations and warranties contained in the records, documents, instruments and certificates I have reviewed. The instruments, document and records I have examined include, among other items, the following: 1. The Registration Statement dated December 1, 2008; 2. The Articles of Incorporation; 3.
